Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 08, 2022

The Court of Appeals hereby passes the following order:

A23A0090. ELIOT RYAN RUTLEDGE v. THE STATE.

      In October 2021, Eliot Ryan Rutledge pled guilty to two counts of aggravated
assault, one count of family violence battery, four counts of false imprisonment, two
counts of family violence simple battery, and two counts of criminal damage to
property in the second degree. Rutledge subsequently filed a pro se motion to modify
his sentence, which the trial court denied. Rutledge filed a notice of appeal, and this
Court dismissed the appeal as untimely. See Case No. A22A1219 (dec. April 25,
2022). Rutledge then filed a second pro se motion to modify or reduce his sentence.
The trial court dismissed this second motion on June 21, 2022. Rutledge filed a notice
of appeal of this ruling on July 25, 2022. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order or judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997).
Rutledge’s notice of appeal is untimely, as it was filed 34 days after entry of the order
he seeks to appeal.
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              08/08/2022
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                            , Clerk.